DETAILED ACTION
This office action is in response to the communication received on 03/28/2022 concerning application no. 16/548,607 filed on 08/22/2019.
Claims 1-4, 6-8, 10, and 19-21 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
Claims 1-4, 6-8, 10, and 19-21 are pending.	

Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive.
Regarding the 103 rejection, Applicant argues that the Futrell and Walker do not facilitate the first-stick vascular access with a needle.
Examiner respectfully disagrees. MPEP 2111.02(11), recites “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Therefore, the preamble merely states the purpose or intended use, the preamble is not considered to be a limitation and is not considered to be of significance to claim construction. Furthermore, it should be noted that the language states that the system is “configured to facilitate”. This claim element is establishing that the system is able to be used in first-stick vascular access and is not necessarily facilitating in all cases. It should also be noted that Futrell teaches the implementation of the radiation source on a medical instrument that can be a needle and allows for real-time information of the instrument in relation to the tissue. Given that the information is given in real time with the needle position information that is used in the vasculature, it is configured to facilitate first insertion.	Examiner maintains that Futrell and Walker are relevant references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 10, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 14, recite “enhanced ultrasound image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is considered to be an “enhancement” on an ultrasound image. One interpretation is the presence of the needle in the field of view is an enhancement. Another interpretation is the integration of light based information into the image. A third interpretation is the improvement of the ultrasound quality.
For purposes of examination, the Office is considering the addition of light information to be enhancing the image.

Claim 6 is indefinite for the following reasons:
Lines 1-2, recite “enhanced ultrasound image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is considered to be an “enhancement” on an ultrasound image. One interpretation is the presence of the needle in the field of view is an enhancement. Another interpretation is the integration of light based information into the image. A third interpretation is the improvement of the ultrasound quality.
For purposes of examination, the Office is considering the addition of light information to be enhancing the image.

Claim 7 is indefinite for the following reasons:
Lines 1-2, recite “enhanced ultrasound image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is considered to be an “enhancement” on an ultrasound image. One interpretation is the presence of the needle in the field of view is an enhancement. Another interpretation is the integration of light based information into the image. A third interpretation is the improvement of the ultrasound quality.
For purposes of examination, the Office is considering the addition of light information to be enhancing the image.

Claim 21 is indefinite for the following reasons:
Lines 2, recite “enhanced ultrasound image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is considered to be an “enhancement” on an ultrasound image. One interpretation is the presence of the needle in the field of view is an enhancement. Another interpretation is the integration of light based information into the image. A third interpretation is the improvement of the ultrasound quality.
For purposes of examination, the Office is considering the addition of light information to be enhancing the image.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 19, in it’s entirety, recites “The system according to claim 1, wherein the emitter is incorporated into the distal tip of needle”. This claim depends on claim 1, which recites “the emitter disposed in the distal tip of the needle”. Therefore claim 19 fails to further limit the subject matter of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Futrell (PGPUB No. US 2010/0016729) in view of Walker et al. (US Patent No. 6,690,958) further in view of Ball et al. (PGPUB No. US 2015/0257735).

Regarding claim 1, Futrell teaches the system, imaging system configured to facilitate first-stick vascular access of a patient with a needle (Paragraph 0044 teaches that the radiation source can be integrated into a needle and Fig. 1A shows it at the distal end of the instrument 15. Paragraph 0039 teaches that the illumination provides real time information of the instruments relationship to the tissue and enables navigation beneath the skin), comprising:
an emitter configured for emitting at least biological tissue-penetrating infrared light into a biological tissue of the patient, the emitter disposed in a distal tip of the needle (Paragraph 0012 teaches a medical system with a radiation source 25 that is illuminating material 25 and the light is passed through the skin 30 to the external sensor 15. See Fig. 1A which shows the radiation source at the distal end of the medical instrument 10. Paragraph 0019 teaches that the radiation source functions with infrared light. Paragraph 0037 teaches that the radiation source can be placed inside hollow organs like vessels. Paragraph 0011 teaches that the illumination can be used on blood, heart tissues, adipose tissues, skin tissues, etc. Paragraph 0044 teaches that the radiation source can be integrated into a needle and Fig. 1A shows it at the distal end of the instrument 15).
	However, Futrell is silent regarding a system, comprising:
an ultrasound probe including a head configured for placement against skin of the patient, the ultrasound probe for producing and receiving ultrasound signals from the patient; 
a light detector in a distal portion of the ultrasound probe configured to detect any of the infrared light illuminating structures and boundaries between the structures within the biological tissue; and 
a display configured to provide an enhanced ultrasound image including a position of the distal tip of the needle superimposed thereover in accordance with ultrasound information from the ultrasound probe and light-based information from the light detector.
	In an analogous imaging field of endeavor, regarding diagnostic procedures with infrared radiation, Walker teaches a system,
an ultrasound probe including a head configured for placement against skin of the patient (Col. 3, lines 14-18, teach that the measurements are taken through the skin. Fig. 1 shows the probe placed over a subject’s abdomen. Col. 4, lines 61-67, teach that the probe is placed on the patient skin), the ultrasound probe for producing and receiving ultrasound signals from the patient (Col. 4, lines 61-67, teaches that the ultrasound transducer 106 receives and ultrasound sample volume 114); and
a light detector in a distal portion of the ultrasound probe configured to detect any of the infrared light illuminating structures and boundaries between the structures within the biological tissue (Fig. 1 shows the detector 104 receiving light and placed on the distal end of the optical acoustic diagnostic apparatus 100 that includes the transducer 106. Col. 4, lines 27-29, teaches that the tissue is illuminated with light. Abstract teaches that the optical sample covers the biological tissue of vessels. Fig. 8 shows the boundary of the skull 818 being differentiated from the other anatomical tissue); and
a display configured to provide an enhanced ultrasound image including ultrasound information from the ultrasound probe and light-based information from the light detector (Col. 15, lines 28-37, teach that the electronic display is able to show the used image with the optical sample volume and its properties. Col. 2, lines 61-65, teach the combined optical sample volume and ultrasound image display enables a clinician to use the electronic display to accurately position the optical sample volume through a desired tissue portion. See Fig. 7. Fig. 1 shows the detector receiving light illuminated sample volume 116 and the ultrasound 106 imaging in the ultrasound volume 114).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Futrell with Walker’s teaching of an ultrasound probe with a light detector and a display that shows an enhanced ultrasound image. This modified apparatus would allow for a user with a superimposed image on the electronic graphics display that enables or facilitates the capability of a clinician to accurately position the optical sample volume through the desired tissue (Col. 3, lines 10-13 and Abstract of Walker). Furthermore, the positioning is precise (Col. 2, lines 66-67 of Walker)
	However, Walker is silent regarding a system, comprising:
a display configured to provide an enhanced ultrasound image including a position of the distal tip of the needle superimposed thereover in accordance with ultrasound information from the ultrasound probe and light-based information from the light detector.
	In an analogous imaging field of endeavor, regarding diagnostic procedures with infrared radiation and ultrasound, Ball teaches a system, comprising:
a display configured to provide an enhanced ultrasound image including a position of the distal tip of the needle superimposed thereover in accordance with ultrasound information from the ultrasound probe and light-based information from the light detector (Paragraph 0158 teaches that the visible light and the illumination allows for the observation of the needle’s insertion at the imaging target. Paragraph 0159 teaches that the system is able to perform the imaging and the accessing of the patient vein with a needle. Paragraph 0060 teaches that the light emission can be from 700-1100 nm. Paragraph 0168 teaches that the display can display an overlaid image of the ultrasound and light reflection).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Futrell and Walker with Ball’s teaching of an enhanced image with the needle position with ultrasound and light information. This modified system would allow for more effective viewing of images (Abstract of Ball). Furthermore, the addition of the light information allows for the depth and quality of the produced image to be improved (Paragraph 0156 of Ball).

Regarding claim 2, modified Futrell teaches the system in claim 1, as discussed above.
	Futrell further teaches a system, wherein the emitter is configured to emit the infrared light within a range of wavelengths between 780 nm and 3000 nm (Paragraph 0019 teaches that the radiation source is able to function in the infrared spectrum and the emission source can be an LED. Paragraph 0019 teaches that the radiation source is able to function in the infrared spectrum. Table 1 shows that the infrared light is at 880 or 940 nm).

Regarding claim 3, modified Futrell teaches the system in claim 1, as discussed above.
	Futrell further teaches a system, wherein the emitter includes a light source configured to produce the infrared light (Paragraph 0019 teaches that the radiation source is able to function in the infrared spectrum and the emission source can be an LED. LED stands for light emitting diode).

Regarding claim 6, modified Futrell teaches the system in claim 1, as discussed above.
	However, Futrell is silent regarding a system, wherein the enhanced ultrasound image is enhanced with the light-based information from the light detector in accordance with whether the infrared light illuminates the biological tissue above a vessel, within the vessel, or below the vessel.
In an analogous imaging field of endeavor, regarding diagnostic procedures with infrared radiation, Walker teaches a system, wherein the enhanced ultrasound image is enhanced with the light-based information from the light detector in accordance with whether the infrared light illuminates the biological tissue above a vessel, within the vessel, or below the vessel (Col. 15, lines 28-37, teach that the electronic display is able to show the used image with the optical sample volume and its properties. Col. 2, lines 61-65, teach the combined optical sample volume and ultrasound image display enables a clinician to use the electronic display to accurately position the optical sample volume through a desired tissue portion. Abstract teaches that the optical sample volume in biological tissue or vessels. See Fig. 7).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Futrell with Walker’s teaching of light that illuminates above, within, or below a vessel. This modified apparatus would allow for a user with a superimposed image on the electronic graphics display that enables or facilitates the capability of a clinician to accurately position the optical sample volume through the desired tissue (Col. 3, lines 10-13 and Abstract of Walker). Furthermore, the positioning is precise (Col. 2, lines 66-67 of Walker)

Regarding claim 19, modified Futrell teaches the system in claim 1, as discussed above.
Futrell further teaches a system, wherein the emitter is incorporated into the distal tip of needle (Paragraph 0012 teaches a medical system with a radiation source 25 that is illuminating material 25 and the light is passed through the skin 30 to the external sensor 15. See Fig. 1A which shows the radiation source at the distal end of the medical instrument 10. Paragraph 0019 teaches that the radiation source functions with infrared light. Paragraph 0037 teaches that the radiation source can be placed inside hollow organs like vessels. Paragraph 0011 teaches that the illumination can be used on blood, heart tissues, adipose tissues, skin tissues, etc. Paragraph 0044 teaches that the radiation source can be integrated into a needle and Fig. 1A shows it at the distal end of the instrument 15).

Regarding claim 21, modified Futrell teaches the system in claim 1, as discussed above.
	However, the combination of Futrell and Walker is silent regarding a system, wherein the display is further configured to depict the needle relative to a vessel in accordance with the enhanced ultrasound image, thereby assisting a clinician in determining when the distal tip of the needle is disposed within the vessel.
	In an analogous imaging field of endeavor, regarding the use of ultrasound and light in needle operations, Ball teaches a system, wherein the display is further configured to depict the needle relative to a vessel in accordance with the enhanced ultrasound image, thereby assisting a clinician in determining when the distal tip of the needle is disposed within the vessel (Paragraph 0158 teaches that the visible light and the illumination allows for the observation of the needle’s insertion at the imaging target. Paragraph 0159 teaches that the system is able to perform the imaging and the accessing of the patient vein with a needle. Paragraph 0060 teaches that the light emission can be from 700-1100 nm. Paragraph 0168 teaches that the display can display an overlaid image of the ultrasound and light reflection. Abstract teaches that the user is observing the display of images).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Futrell and Walker with Ball’s teaching of an enhanced image with the needle position with ultrasound and light information. This modified system would allow for more effective viewing of images (Abstract of Ball). Furthermore, the addition of the light information allows for the depth and quality of the produced image to be improved (Paragraph 0156 of Ball).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Futrell (PGPUB No. US 2010/0016729) in view of Walker et al. (US Patent No. 6,690,958) further in view of Ball et al. (PGPUB No. US 2015/0257735) further in view of Yelin (PGPUB No. US 2018/0344228).

Regarding claim 4, modified Futrell teaches the system in claim 1, as discussed above.
	However, the combination of Futrell, Walker, and Ball is silent regarding a system, further including a light source, configured to produce the infrared light and, a fiber optic cable distally extending from the light source configured to communicate the infrared light between the light source and the emitter.
	In an analogous imaging field of endeavor, regarding the use of infrared radiation for vessel measurements, Yelin teaches a system, further including a light source (Light source 102), configured to produce the infrared light (Paragraph 0079 teaches that infrared is used), and a fiber optic cable distally extending from the light source configured to communicate the infrared light between the light source and the emitter (Paragraph 0079 teaches that infrared is used. Paragraphs 0080-0081 teaches that the light is projected at the tissue surface 110. Fig. 2A shows the multi-mode fiber connecting from the distal end of the light source and connecting to the lens 108. Abstract teaches the optical fibers are used).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Futrell, Walker, and Ball with Yelin’s teaching of the use of a light source that is connected to a fiber optical cable for emission. This modified apparatus would provide the user with the ability to analyze reflection spectra to extract the ratio of deoxyhemoglobin to oxyhemoglobin and to determine their absolute concentration for computing total hemoglobin levels (Abstract of Yelin). Furthermore, the optical method is simple for measuring hemoglobin level in blood vessels (Paragraph 0008 of Yelin).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Futrell (PGPUB No. US 2010/0016729) in view of Walker et al. (US Patent No. 6,690,958) further in view of Ball et al. (PGPUB No. US 2015/0257735) further in view of Takayama et al. (PGPUB No. US 2016/0270662).

Regarding claim 7, modified Futrell teaches the system in claim 1, as discussed above.
	However, the combination of Futrell, Walker, and Ball is silent regarding a system, wherein the enhanced ultrasound image is enhanced with the light-based information from the light detector in accordance with absorption spectra of the biological tissue, the absorption spectra having absorption peaks indicative of various tissue components.
	In an analogous imaging field of endeavor, regarding the multi-modal use of ultrasound and infrared, Takayama teaches a system, wherein the enhanced ultrasound image is enhanced with the light-based information from the light detector in accordance with absorption spectra of the biological tissue, the absorption spectra having absorption peaks indicative of various tissue components (Paragraph 0009 teaches that the ultrasound is used to image the living body that is undergoing optical measurement. The light absorption spectra of oxygenated hemoglobin and deoxygenated hemoglobin is obtained. A higher deoxygenated hemoglobin ratio is associated with malignant tumor regions compared to healthy tissue. The light used in this measurement is infrared. The oxygenated and deoxygenated hemoglobin ratios are associated with the tissue being healthy or tumorous. Fig. 18 shows the absorption spectra of the oxygenated hemoglobin and deoxygenated hemoglobin and shows the peak regions).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Futrell, Walker, and Ball with Takayama’s teaching of light illumination to determine tissue types. This modified apparatus would allow a user to increase the amount of measurement data while easily and accurately measuring the relative position of an ultrasonic probe at the time of biometrical measurement when guiding the position of the probe (Paragraph 0014 of Takayama). Furthermore, it is improved in terms of the implementation of a multiple light source scheme in order to solve the problem that the amount of light absorbed changes (Paragraph 0012 of Takayama). The utilization of the absorption spectra allows for the determination of if the tissue is healthy of tumorous.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Futrell (PGPUB No. US 2010/0016729) in view of Walker et al. (US Patent No. 6,690,958) further in view of Ball et al. (PGPUB No. US 2015/0257735) further in view of Takayama et al. (PGPUB No. US 2016/0270662) further in view of Zuzak et al. (PGPUB No. US 2010/0056928).

Regarding claim 8, modified Futrell teaches the system in claim 7, as discussed above.
	However, the combination of Futrell, Walker, Ball, and Takayama is silent regarding a system, wherein a processor in a console of the imaging system determines that a vessel being accessed is arterial or venous in accordance with a proportion of oxyhemoglobin and deoxyhemoglobin detected in the absorption spectra by way of the absorption peaks for oxyhemoglobin and deoxyhemoglobin.
	In an analogous imaging field of endeavor, regarding the diagnostic use of infrared, Zuzak teaches a system, wherein a processor in a console of the imaging system determines that a vessel being accessed is arterial or venous in accordance with a proportion of oxyhemoglobin and deoxyhemoglobin detected in the absorption spectra by way of the absorption peaks for oxyhemoglobin and deoxyhemoglobin (Paragraph 0310 teaches that the percentage of oxyhemoglobin in association to the spectrum is observed and the darker pixels are indicating venous structures and the brighter structures are indicating artery. Paragraph 0244-0025 are observing deoxyhemoglobin in relation to the oxyhemoglobin. Paragraph 0283 teaches that the peaks of oxyhemoglobin and deoxyhemoglobin was selected and used for imaging purposes in the visible region. Abstract teaches that the processor is used in controlling the illumination source and the output of images).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Futrell, Walker, Ball, and Takayama with Zuzak’s teaching of classifying arteries and veins based on absorption spectra. This modified apparatus would allow a user to generate a real-time processed image that is color-coded based on matching the reflectance of each pixel in an image to known reflectance spectra (Paragraph 0002 of Zuzak). Furthermore, this modified apparatus allows for in vivo detection and evaluation of diseases and disorders (Paragraph 0003 of Zuzak).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Futrell (PGPUB No. US 2010/0016729) in view of Walker et al. (US Patent No. 6,690,958) further in view of Ball et al. (PGPUB No. US 2015/0257735) further in view of Desjardins (PGPUB No. US 2016/0038119).

Regarding claim 10, modified Futrell teaches the system in claim 1, as discussed above.
	However, the combination of Futrell, Walker, and Ball is silent regarding a system, wherein the emitter is incorporated into a distal end of a stylet, which, in turn, is disposed within a lumen of the needle.
	In an analogous imaging field of endeavor, regarding ultrasound based needle guidance, Desjardins teaches a system, wherein the emitter is incorporated into a distal end of a stylet, which, in turn, is disposed within a lumen of the needle (Paragraph 0072 teaches that the stylet 120 fits inside the cannula and they form the needle. Paragraph 0073 teaches that the optical fiber generates light and paragraph 0074 teaches that the optical fiber can be integrated into the stylet. Fig. 3 shows the optical fiber at the end of the stylet).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Futrell, Walker, and Ball with Desjardins’s teaching of a stylet with a light source. This modified system would allow for the reduction in the clutter in the vicinity of the patient and the reduction of risk of instrumental damage (Paragraph 0074 of Desjardins). Furthermore, the modification allows for minimal compromise to scanning speed (Paragraph 0012 of Desjardins).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Futrell (PGPUB No. US 2010/0016729) in view of Walker et al. (US Patent No. 6,690,958) further in view of Ball et al. (PGPUB No. US 2015/0257735) further in view of Aharoni et al. (PGPUB No. US 2016/0256101).

Regarding claim 20, modified Futrell teaches the system in claim 6, as discussed above.
	However, the combination of Futrell, Walker, and Ball is silent regarding a system, wherein illumination of the biological tissue above the vessel but not the vessel itself indicates the vessel has not been penetrated by the needle, illumination of the biological tissue within the vessel but not the biological tissue around the vessel indicates the needle has penetrated and is disposed within the vessel, and illumination of the biological tissue below the vessel but not the vessel itself indicates the needle has passed completely through the vessel
	In an analogous imaging field of endeavor, regarding light emitting needles used for insertion in the vessels, Aharoni teaches a system, wherein illumination of the biological tissue above the vessel but not the vessel itself indicates the vessel has not been penetrated by the needle (Paragraph 0035 teaches that the surrounding tissue is illuminated to be brighter than the dark patterns that are associated by the veins. This dark pattern is due to light absorption by the blood in the veins. Paragraph 0036 teaches that the light from the needle tip allows for visualization. As the light gets closer to the target vein, the vein’s dark pattern contrast increases over the background of light), illumination of the biological tissue within the vessel but not the biological tissue around the vessel indicates the needle has penetrated and is disposed within the vessel (Paragraph 0036 teaches that when the needle is illumination is completely blocked when the needle pierces the wall of the vein as the light is immersed in blood), and illumination of the biological tissue below the vessel but not the vessel itself indicates the needle has passed completely through the vessel (Paragraph 0035 teaches that the surrounding tissue is illuminated to be brighter than the dark patterns that are associated by the veins. This dark pattern is due to light absorption by the blood in the veins. Paragraph 0036 teaches that the light from the needle tip allows for visualization. As the light gets closer to the target vein, the vein’s dark pattern contrast increases over the background of light. Paragraph 0036 teaches that when the needle is illumination is completely blocked when the needle pierces the wall of the vein as the light is immersed in blood. Given that the needle’s insertion in the vein results in the blocking of light around the vein, the needle would again illuminate surrounding tissue once the needle has passed through the vein. This is supported in paragraph 0035’s teaching that that surrounding tissue is brighter than the venous areas).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Futrell, Walker, and Ball with Aharoni’s teaching of the brightness of a vessel to determine the position of the needle with respect to the vessel. This modified system would allow the user to show veins clearly and guide intravenous needles into the vein (Paragraph 0002 of Aharoni). Furthermore, the modification uses efficient light coupling with the light source and optics (Paragraph 0034 of Aharoni).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nanan et al. (PGPUB No. US 2018/0161502): Teaches the merging of ultrasound and infrared light information that is then used in needle insertion into the vessel lumen.
Irisawa et al. (PGPUB No. US 2018/0008243): Teaches infrared light emitters located in the needle tip and the ultrasound imaging.
Boctor et al. (PGPUB No. US 2013/0218024): Teaches the use of ultrasound and light for needle guidance.
Peppou et al. (PGPUB No. US 2016/0008057): Teaches the emission of light from a needle via fiber optics.
Burnside et al. (PGPUB No. US 2011/0282188): Teaches the tracking of a needle for first stick with ultrasound imaging.
Cox et al. (PGPUB No. US 2011/0295108): Teaches the tracking of a needle for first stick with ultrasound imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793